Citation Nr: 0201805	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 1999 rating determination by the 
Philadelphia, Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  A hearing loss disability for VA purposes was not shown 
or diagnosed during the veteran's active duty service; no 
sensorineural hearing loss was manifested to a compensable 
degree within one year after service.

2.  The preponderance of the medical evidence weighs against 
finding a nexus between the veteran's in-service noise 
exposure and his current bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Service connection for bilateral sensorineural hearing loss 
and tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service medical records show that the veteran's 
August 1970 separation examination report was negative for 
complaints, findings or treatment associated with hearing 
loss or tinnitus.  Audiometric examination at that time 
showed pure tone thresholds in the right ear were 15, 5, 5, 
and 25 decibels, respectively at 500, 1,000, 2,000, and 
4,000, Hertz.  Pure tone thresholds in the left ear at the 
same frequencies were 10, 5, 5, and 25 decibels.  These 
findings are indicative of normal hearing.

A post-service VA examination in November 1970 is likewise 
negative for any pertinent complaints.

Of record is a June 1999 statement from L. Feiner, M.D., 
indicating the veteran had a history of hearing loss and 
tinnitus and that he sustained trauma while in the military.  
The claims file also includes audiologic analysis of the 
veteran, dated in June 1999.  Furthermore, Dr. Feiner stated 
that the audiometric study confirmed a bilateral high 
frequency sensorineural hearing loss consistent with a noise-
induced hearing loss.

In an August 1999 letter the RO requested evidence of 
treatment since discharge from service showing that the 
veteran's hearing loss and/or tinnitus manifested to a degree 
of 10 percent or more within one year from service discharge. 

In his December 1999 notice of disagreement the veteran 
stated that his service as an infantryman in Vietnam was 
sufficient to grant service connection for hearing loss.  

Additional evidence submitted in support of the veteran's 
claim includes lay statements from family members relating 
observations as to the veteran's hearing difficulties upon 
his discharge from military service and in the years 
thereafter.  The lay affiants essentially indicate that they 
noticed the veteran was beginning to exhibit hearing 
difficulty as early as the time he was on active duty. 

In an October 2000 statement Dr. Feiner stated that the 
veteran presented with a long history of decreased hearing 
and tinnitus which he attributed to military service.  Dr. 
Feiner noted the veteran's family indicated that prior to 
military the veteran had no problems with his hearing.  
Examination revealed both tympanic membranes to be clear.  An 
audiometric study from September 2000 revealed a bilateral 
high frequency sensorineural hearing loss.  Dr. Feiner 
concluded that the cause of both the veteran's tinnitus and 
hearing loss was related to the loud noise exposure while in 
the military.  In an addendum dated in November 2000, Dr. 
Feiner stated that the basis for his conclusion was the 
statements from the veteran's family members.  

In a VA Form 21-4138 dated in August 2001, the veteran stated 
that there was no additional evidence to submit.  He further 
stated that Dr. Feiner's medical opinion, the lay statements 
from family and friends and the events that took place in 
Vietnam should be evidence enough to support his claim.

The veteran testified at a videoconference hearing in January 
2002 regarding the onset and severity of his hearing loss.  
He testified that as a combat veteran in the infantry he was 
exposed to a lot of loud noises, including canon fire, 
gunfire and air strikes, which affected his hearing.  The 
veteran also testified that he routinely fired M-16s, a M-79 
grenade launcher and a M-60 machine gun.  Other weaponry at 
the fire support base where the veteran was located included 
"155 howitzers, 185s and quad 50."  The veteran stated that 
during combat incidents he would experience ringing in his 
ears, but did not report to a corpsman.  He testified that 
his family noticed his hearing loss while he was still on 
active duty but that his hearing problems first became 
apparent to him after service and that he first sought 
treatment 2 or 3 years ago.  


Analysis

Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The basic elements for establishing service 
connection have remained unchanged.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  The veteran has been 
afforded a personal hearing.  The Board does not know of any 
additional relevant evidence, which is available.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Thus, there is no competent medical evidence of 
hearing loss during service or of aggravation of a 
preexisting ear disorder during service.  In this case, the 
medical evidence tends to establish that the veteran 
developed hearing loss after separation from military 
service.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  He was an 
infantryman during the Vietnam War and his account of his 
exposure is credible and entirely consistent with the 
circumstances of his service.  As a combat veteran, he is 
entitled to have his statements accepted.  38 U.S.C.A. 
§ 1154(b) (West 1991).  Even without benefit of 38 U.S.C.A. 
§ 1154(b), the evidence clearly supports a finding of fact 
that the veteran was exposed to noise trauma in service.  

However, the fact that the veteran was exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection.  The problem in this case is 
that the service medical records do not refer to any loss of 
hearing or other indications of the onset of a disability, 
and the other available medical reports are dated many years 
after the veteran's active service ended.  Further, the 
medical evidence has demonstrated no continuity of 
symptomatology between 1970 and 1999.  Therefore, the 
question that must be answered in this case is whether the 
hearing loss and tinnitus the veteran has now is the result 
of the noise trauma he experienced in the 1970s.

The lay statements of the veteran and his family members have 
also been considered.  There is no reason to doubt that these 
statements are sincere and truthful.  However, the crucial 
question in this case is whether the noise trauma in service 
caused the hearing loss and tinnitus the veteran has now.  
This question is one that can only be answered convincingly 
by applying medical judgment.  The opinions of individuals 
who are not experts in medical matters cannot provide an 
adequate basis for answering the question.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)]. Causative factors 
of a disease, such as hearing loss, amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The record reveals that Dr. Feiner is the only medical 
professional who has attributed the veteran's hearing loss 
and tinnitus to military service.  Dr. Feiner's opinion, 
however, does not appear to be based on a review of the 
veteran's claims file.  See Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying condition can be no better 
than the facts alleged by the veteran); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis).  See 
also Grover v. West, 12 Vet. App. 109, 112 (1999); Jones v. 
West, 13 Vet. App. 129 (1999).  The Board also stresses that 
Dr. Feiner offered no supporting rationale and reported that 
his opinion was based entirely on history provided by the 
veteran's family.  Under these circumstances, Dr. Feiner's 
opinion is of limited probative value.

Lastly, the Board believes that a remand of this case for the 
purpose of obtaining a VA examination, where the record 
already contains contemporaneous (1999 and 2000) private 
examinations of the veteran's current hearing acuity, would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the veteran. See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board therefore finds that the preponderance of the 
evidence is against the claim for bilateral hearing loss and 
tinnitus and that the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


ORDER

The claim for service connection for a hearing loss and 
tinnitus is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


